To bring the applicant within the relief afforded by the first section of Ch. 198 of the Revised Statutes, entitled, "Of the relief of poor debtors," we must decide that a person imprisoned for want of bail, in an action of deceit, is imprisoned for debt. This would confound all distinctions between tort and contract; and there is no latitude which we could properly give to the word "debt," that would admit of such a construction. *Page 154 
The 16th section of the same chapter, which expressly excludes from the benefit of the statute, persons committed on execution, in certain enumerated actions, not including the action of deceit, was passed to put at rest a notion, and practice conforming to it, formerly very prevalent; which was, that no matter what the cause of action, after judgment was obtained in it for damages, the cause of action was merged in the judgment, and, therefore, in the sense of this statute, and for its relief, every person imprisoned on execution issued on such judgment was imprisoned for debt; We have nothing, now, to do with the soundness of this reasoning, but merely to notice it, and to trace to it the origin of this section, applicable, as appears from its terms, only to poor persons committed on execution. As the applicant is imprisoned on mesne process, it cannot help him. It was designed to limit the operation of the first section by amending it, as it had been construed, and we cannot permit it to widen the operation of that section in a matter to which it does not apply.
As the applicant was not entitled to relief under the poor debtor's act, so far as this cause of action is concerned, the jailer rightfully refused to discharge him from imprisonment; and this application for a writ of habeas corpus to the jailer must be dismissed.